An agreement to hold plaintiffs harmless from claims constitutes a promise to indemnify against loss rather than a promise to indemnify against liability and, in the absence of an allegation of actual loss, a cause of action is insufficient. {Fredel v. Greene, 278 App. Div. 579, affd. 302 jST. Y. 859.) The third cause of action of the corporate plaintiff, is insufficient because there is no allegation that the corporate plaintiff has any interest in the bonds. Carswell, Acting P. J., Johnston, Adel, Wenzel and MacCrate, JJ., concur.